Title: From Thomas Jefferson to Thomas T. Hewson, 29 October 1808
From: Jefferson, Thomas
To: Hewson, Thomas T.


                  
                     Sir 
                     
                     Washington Oct. 29. 08. 
                  
                  I have to thank you for the communication of Cointeraux’s two pamphlets which I now return you. at the moment of my recieving them I knew that mr Fulton was building a wall of Pisé in the former manner, & therefore sent them to him. he has made some moëlons in the new method, & pronounces it infinitely superior to the former. but it may be questioned whether it is sensibly cheaper than stone, where stone is convenient. that it is not so durable must be admitted. I have seen houses in the South of France of earthen walls, which were said to have been built more than 100. years. but in that country they have but a few inches of rain in the year, & very rarely a frost to injure an olive tree. here we have between 3. & 4. feet of rain annually, and frosts which will make ice of a foot or two thickness. it’s duration here then must be doubtful.
                  I send for the society a letter from Mr. Dabney, our Consul at Fayal, giving an account of the Volcanic eruption which did so much damage to the island of St. George in May last, of which he was an eye-witness. the account is a very interesting one. I send also a paper on the subject of the Yellow fever altho, from it’s date, it is possible it may have been known to the society before. Accept my salutations & assurances of Respect.
                  
                     Th: Jefferson 
                     
                  
               